               Case 3:19-cv-02147-EMC Document 28 Filed 08/07/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com

 5   Attorney for Plaintiff

 6
 7
 8                                          UNITED STATES DISTRICT COURT

 9                                         NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN FRANCISCO DIVISION

11   BRIAN SCHLESINGER, individually and on                     Case No. 3:19-cv-02147-EMC
     behalf of all others situated
12                                                              NOTICE OF SETTLEMENT AS TO
                              Plaintiff,                        INDIVIDUAL CLAIMS ONLY
13   v.
14   WORLD WIDE MEDICAL SERVICES, INC., et.
15   al.

16                       Defendants.

17
            NOW COMES THE PLAINTIFF, by and through his attorney of record, to respectfully notify
18
     this Honorable Court that this case has settled on an individual basis, with the putative class allegations
19
     to be dismissed without prejudice. Plaintiff requests that this Honorable Court vacate all pending dates
20   and deadlines, including the Initial Case Management Conference currently scheduled for August 8,
21   2019, at 9:30 a.m., and Defendant’s responsive pleading deadline currently set for August 8, 2019.
22   Plaintiff requests the Court allow sixty (60) days for the Parties to file a stipulation of dismissal. This

23   Court shall retain jurisdiction over this matter until fully resolved.

24
25
26
27
                                                            1
28                                                                                               3:19-cv-02147-EMC
             Case 3:19-cv-02147-EMC Document 28 Filed 08/07/19 Page 2 of 2




 1   Dated: August 7, 2019
                                        Respectfully submitted,
 2
                                        By: /s/ Mark L. Javitch          .
 3                                      Plaintiff’s Attorney

 4                                      Mark L. Javitch (SBN 323729)
                                        Javitch Law Office
 5                                      480 S. Ellsworth Ave
                                        San Mateo, CA 94401
 6                                      Telephone: 650-781-8000
                                        Facsimile: 650-648-0705
 7                                      mark@javitchlawoffice.com

 8                                      Attorney for Plaintiff
                                        BRIAN SCHLESINGER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              2
28                                                                       3:19-cv-02147-EMC
